Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, applicant recites “a plurality of switching devices” and then later in the claim recites “no more than four switching devices.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a plurality of switching devices,” and the claim also recites “no more than four switching devices” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 1 further recites “at least two different transmission ratios” as a result of the “no more than four switching devices.” 
	"At least one" is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions. The phrase “at least two” is deemed equivalent to “at least one.”  
	Thus, applicant’s use of the phrase “at least two” in the context of the confusion over the number of switching devices means that the number of different transmission ratios is undefined and therefore indefinite. 
	Claim 1 also recites: “the at least two different transmission ratios including at least one transmission ratio in a drive state of the electric machine, and at least one transmission ratio in a recuperation state of the electric machine.”
	The phrase “at least two different transmission ratios” means one or more of such ratios. Thus, the total number of such ratios is undefined. Applicant’s use of “including,” which means “part of a whole or a group,” further compounds the examiner’s confusion as to what exactly applicant is claiming because the whole or group is undefined. Applicant recites two ratios in the group, one for the drive state of the electric machine and one for the recuperation state of the electric machine but further compounds the confusion by including two more instances of “at least one” in the claim. Thus, for each member of each group, the total number of ratios is undefined. How many ratios is applicant claiming? The total number is unknown. Therefore the claim limitation is indefinite. 
	Claim 11 recites: “at least two switching devices including a first switching device and a second switching device.” 
	As discussed above, “at least two” is indefinite since the total number of switching devices is unknown. Further, the term “including” means “part of a whole or a group,” yet the claim does not define a particular whole or group and since applicant only includes a first and a second switching device in the group, then the sum total of the group appears to be two but that is not clear because of his use of “at least two.”  So, which is it? Are there only two switching devices in the group, or is the total number undefined? 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first ring gear non-rotatably coupled to the second carrier and the second ring gear non-rotatably coupled to the first ring gear, does not reasonably provide enablement for the first ring gear non-rotatably coupled to the second carrier or the second ring gear non-rotatably coupled to the first ring gear.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	When applicant recites “and/or” in a claim, he is claiming three embodiments. For example, “A and/or B” means applicant is reciting “A and B”, “A” alone, and “B” alone. Applicant is required to have support in his specification for all three embodiments. 
	Applicant does not have support in his disclosure for the first ring gear non-rotatably coupled to the second carrier, alone, or the second ring gear non-rotatably coupled to the first ring gear, alone. He only shows and describes the embodiments wherein both are true. Thus, one of ordinary skill in this art would not know how to make and/or use the other two embodiments recited in the claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claim 11, 13-17, 19 and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Unity of Invention
This application has been reviewed for compliance with the requirement for unity of invention in applications filed under 35 U.S.C. 371. This application discloses and claims three species of the invention. Claim 1, at least, is generic and embodies a special technical feature common to all species. Therefore, unity of invention is lacking a priori. 
However, the special technical features recited in the claim are not new and therefore unity of invention is not present a posteriori. The special technical feature is anticipated or obvious over the prior art. 
	Given the above, it would be unreasonable for the examiner to hold a lack of unity of invention in this application because the examiner cannot demonstrate that the search for one species substantially excludes the search for another. Current Office policy is such that if the search for one species is likely to uncover any of the other species, then no restriction or holding of lack of unity of invention is permitted. Given that the CPC requires that all related inventions be classified in substantially the same groups, then it is impossible to demonstrate that the search for one related invention will not uncover any of the other related inventions. 
	Therefore, the examiner has not held a lack of unity of invention in this application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. ‘352 A1.
	The examiner is adopting portions of the rejection found in the corresponding foreign application PCT/DE2019/100930 Written Opinion or Search Report. See MPEP 1893.03(e)
	Regarding claim 1, Tsai ‘352 shows (in bold):
A transmission unit for a hybrid motor vehicle, the transmission unit comprising: a planetary gearing (10), the planetary gearing being fitted with a first planetary wheel set (100) and a second planetary wheel set (200); an electric machine (30), coupled with a component part (101) of the planetary gearing; and a plurality of switching devices (61, 62, 63, 64), each forming a brake or a clutch, and each being movable between an activated position and a deactivated position, the switching devices being operatively installed for switching various transmission ratios between at least one of an input, which can be coupled with an internal combustion engine (20), and an output (50), and between the electric machine and the output, no more than four switching devices being present for implementing at least two different transmission ratios (table 1) in a drive state of the internal combustion engine, the at least two different transmission ratios including at least one transmission ratio (Modes 2-4 of table 1) in a drive state of the electric machine, and at least one transmission ratio (Modes 5-7 of table 1) in a recuperation state of the electric machine, as a result of the activated and deactivated positions.
	Regarding claim 2, both the first and second switching devices 61 and 62 are clutches. 
	Regarding claim 3, first switching device 61 is installed between input shaft 21 and first sun gear 101. 
	Regarding claim 4, second switching device 62 is installed between input shaft 21 and first carrier 103. 
	Regarding claim 5, third and fourth switching devices 63 and 64 are brakes. 
	Regarding claim 8, first ring gear 102 is non-rotatably connected to second carrier 204. 
	Regarding claim 9, the rotor driving shaft 101 is rotatably coupled to the first carrier 103. 
	Regarding claim 10, input shaft 21 is connected to engine 20. 
Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 103
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 103. No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
	Allowable Subject Matter
Claims 6, 7, and 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
	Regarding claim 6, the additional features of having a third brake acting on the second sun gear is not found in Tsai and it would not have been obvious to change Tsai to change the brake arrangement since there’s no motivation to do so and it would dramatically change the functionality of the transmission. 
	Regarding claim 7, the additional feature of having a fourth brake acting on a first sun gear is not found in Tsai and it would not have been obvious to change Tsai to change the brake arrangement since there’s no motivation to do so and it would dramatically change the functionality of the transmission.
	Regarding claim 11, the prior art does not anticipate nor render obvious the claimed subject matter of: 
A transmission unit for a hybrid motor vehicle, the transmission unit comprising: a planetary gearing, the planetary gearing including a first planetary wheel set and a second planetary wheel set; an electric machine coupled with a component part of the planetary gearing; and at least two switching devices including a first switching device and a second switching device, each of the at least two switching devices forming a brake or a clutch and each being movable between an activated position and a deactivated position, the switching devices being operatively installed for switching various transmission ratios between at least one of an input, which can be coupled with an internal combustion engine, and an output, and between the electric machine and the output, the at least two switching devices being arranged and configured to: achieve a first transmission ratio in a drive state with the first switching device in the activated position and the second switching device in the deactivated position, achieve a second transmission ratio in the drive state with the first switching device in the deactivated position and the second switching device in the activated position, achieve a stationary state of charge in which drive power from the internal combustion engine is supplied to the electric machine operating as a generator with the first switching device in the deactivated position and the second switching device in the activated position, and achieve a reverse driving state with the first switching device in the activated position and the second switching device in the deactivated position.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
In particular, the features of achieving a stationary state of charge, which the specification describes as a condition where the engine drives the electric machine as a generator while not driving the wheels of the vehicle, and of achieving a reverse driving state for the transmission by swapping the engagement status of a first and a second switching device, in combination with the rest of the recited subject matter, was not found in the prior art. The closest prior art appears to be Tsai ‘352 but that reference does not discuss either a stationary state of charge mode or a reverse driving mode. It further does not appear that it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify Tsai to have those two features because it would mean substantially modifying the transmission and there is no motivation to do so. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 27 May 2021 have been considered by the examiner. 
	The examiner has considered the prior art, office actions and related information from applicant’s corresponding foreign filed applications. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Friday, May 6, 2022